Citation Nr: 1429038	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disability, including major depressive disorder and anxiety, to include as secondary to service-connected disabilities.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, denied the benefits sought on appeal. 

The Board remanded these claims in December 2011, November 2012 and November 2013 for further development. 

The issue of service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Tinnitus was not shown in service and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an August 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records, VA treatment records and VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The AOJ conducted appropriate development in conjunction with the previous remands.   The Board finds that no further AOJ action is necessary prior to appellate consideration of the claim for service connection for tinnitus.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the first Shedden element, the Board notes that as tinnitus is subjective in nature, it can be established by lay testimony.  In this regard, the Veteran has affirmatively asserted on his July 2008 claim and during January 2012 and December 2013 VA examinations that he does currently suffer from tinnitus.  The Board does not find a basis for finding this assertion not credible.  Thus, although he has reported not experiencing tinnitus on other occasions, including during a December 2012 VA examination, given these other affirmative reports, the Board finds that a current tinnitus disability has been reasonably established during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

The Veteran essentially argues that this tinnitus was caused by hazardous noise exposure during active service, indicating on his initial July 2008 claim that the disability began in 1969.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This presumption may be rebutted only by clear and convincing evidence.  Collette v. Brown, 82 F.3d 389, 393   (Fed.Cir.1996). 

The Veteran has not argued and the evidence of record does not otherwise show that he had combat service.  Thus, the more relaxed evidentiary standard accorded combat-related injuries does not apply.  See 38 U.S.C.A. § 1154(b).  Nevertheless, in-service hazardous noise exposure has been established based on the Veteran's military occupational specialty (MOS) as a light weapons infantryman, which has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).   

The competent and credible evidence of record weighs against a relationship between the Veteran's current tinnitus and his in-service noise exposure, however.  In this regard, the Veteran's service treatment records do not show that he sustained any tinnitus or hearing loss during service.  Notably, there is no separation examination available for the Veteran.  However, the Veteran's June 1970 report of medical history that he completed in advance of his separation reflects that he denied a history of hearing problems prior to or during service.  Additionally, the Veteran's post-service treatment records are silent as to treatment or complaints of hearing loss until March 2006, when it was noted that the Veteran presented with hearing loss found to be severe by a private treatment provider.  The record is also silent for any complaints, treatment or evaluation of tinnitus until July 2008 when the Veteran first asserted his claim for this disability.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Also, at a January 2012 VA audiological examination, the examiner diagnosed hearing loss and tinnitus and found that the tinnitus was related to the hearing loss.  However, the examiner concluded that the hearing loss and tinnitus were less likely than not incurred in or caused by any claimed in-service injury, event or illness.  The examiner noted that there was no evidence in the claims file of complaints of hearing loss or tinnitus while in active service nor soon after release from active service.  Instead, the evidence showed that the Veteran first received audiological follow-up in 2006, approximately 38 years after service.  

Similarly, at a December 2013 VA audiological examination, the Veteran reported that he had constant tinnitus in both ears, which had begun many years previously.  He was not able to report the circumstance of the onset of tinnitus.  The examiner found that the tinnitus was less likely than not incurred in or caused by a claimed in-service event, injury or illness.  The examiner noted that a current audiological evaluation showed a mild to moderate mixed hearing loss in the right ear and normal hearing at the higher frequencies in the left ear.  There was no medical evidence in the claims file showing complaints of tinnitus during active duty.  The examiner noted that prolonged high impact noise can trigger tinnitus and that the Veteran had been an industrial mechanical engineer in a factory for 23 years in his civilian occupation and was exposed to high impact noise.  Thus, it was reasonable to conclude that the tinnitus was less likely than not related to his military service.    

Additionally, at a December 2012 VA examination, the Veteran reported that he was not currently experiencing tinnitus.  The examiner did diagnose him with bilateral hearing loss.  Given that the Veteran did not report current tinnitus, the examiner did not provide an opinion concerning the likelihood that any tinnitus was related to military service.  

The Board finds the December 2013 VA examiner's opinion significantly probative to the question of whether the Veteran's current tinnitus is related to service, as it is based on an appropriate examination and review of the claims file and includes a specific rationale (i.e. given that tinnitus was not shown in service and given that the Veteran was exposed to high impact noise post-service working as a mechanical engineer, the current tinnitus is less likely than not related to noise exposure in service).  Additionally, there is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the Veteran's current tinnitus is related to service).  Instead, the January 2012 medical opinion reached the opposite conclusion and the December 2012 VA examiner did not provide an opinion concerning the etiology of the tinnitus.  Accordingly, the weight of the medical evidence is against the presence of a nexus between noise exposure in service and the current tinnitus.  

The Veteran did nominally assert in his July 2008 claim that his tinnitus "began in 1969."  To the extent that the Veteran was intending to assert that he actually experienced tinnitus in 1969, the Board notes that he is competent to make such an assertion as tinnitus is a subjective phenomenon.  However, as noted above, the service treatment records do not show any indication of tinnitus, with the Veteran denying any history of hearing problems on his June 1970 report of medical history.  Also, the Veteran's post-service treatment records are similarly silent as to complaints or evaluation of tinnitus.  In this regard, VA treatment records do show that he presented with hearing loss in March 2006 that had been found to be severe by a private provider.  However, there is no indication of any tinnitus.  Additionally, when specifically asked by the December 2013 VA examiner to describe the date and circumstances of the onset of tinnitus, the Veteran simply indicated that the disability had begun many years ago but could not indicate the circumstance surrounding this onset.  Thus, given that the Veteran's December 2013 reporting was vague and not consistent with an actual onset of tinnitus during service; and given that the record does not otherwise tend to indicate the onset of tinnitus during service or soon thereafter, the Board does not find credible an assertion that the disability actually began during service.  Instead, the Board credits the general history relied upon by the December 2013 VA examiner of tinnitus beginning sometime post-service.  Accordingly, the Board finds that the December 2013 VA examiner's opinion was based on an accurate history.  

In sum because there is no documentation tinnitus in service; because an assertion of tinnitus actually being present in service is not credible; and because the weight of the evidence is against a finding that current tinnitus is otherwise related to service, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The Veteran has been diagnosed with psychiatric disorders, including depression and anxiety.  In March 2010 argument, the Veteran specifically assertion that his "nervous condition" was secondary to the physical disabilities he incurred during service in the Korean Demilitarized Zone (DMZ).  Subsequently, in an August 2013 rating decision, the AOJ granted service connection for diabetes, based on the Veteran's Korean DMZ service.  Consequently, given the Veteran's specific assertion, the Board finds that a VA examination is necessary to assess the likelihood that any current psychiatric disability is related to the now service-connected diabetes.  Accordingly, the claim for service connection for psychiatric disability will be remanded for this purpose.  Prior to affording the Veteran the VA examination, any outstanding VA treatment records dated since October 2013 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records from the VA Medical Center (VAMC) in San Juan Puerto Rico dated since October 2013 should be obtained.  

2.  Thereafter, the Veteran should be scheduled for VA psychiatric examination by an appropriate medical professional to determine the likely etiology of any current psychiatric disability.  The Veteran's claims folder, including the service treatment records, the post-service VA and private medical records pertaining to psychiatric disability and diabetes, and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability was caused by, or is the result of, the Veteran's military service?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability was caused by the Veteran's service-connected diabetes?  

C) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability has been aggravated by the Veteran's service-connected diabetes.  

The examiner should explain the specific rationale for each opinion provided.   

3.  Review the medical examination report to ensure that the medical opinions provided are adequate.  The case should be returned to the examiner if all questions posed are not sufficiently answered.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


